DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Us Patent 9,169,780) in view of Brault et al. (US PGPUB 2020/0018181 A1).

Regarding claim 1, Barnett et al. discloses, a frangible connection (36) between a tail-mounted electrical generator (24) and the low pressure shaft (22).
However, while Barnett et al. discloses a frangible connection, it is not the same frangible connection as claimed.
Brault et al. teaches, a power transmission for transmitting power generated by a power generation apparatus, the power transmission apparatus comprising: a first disk part (19A) connected to a shaft (18), the first disk part including a first coupling disk (19A) and a first disk shaft (21A); a second disk part (19B) connected a shaft (20) the power generation apparatus and disposed on a rear side of the first disk part (Fig. 1, Fig. 2), the second disk part including a second coupling disk (19B) and a second disk shaft (19B); and a connection part (30) configured to connect the first disk part and the second disk part and include a portion that decreases and increases (Fig. 4, Fig. 5) in a diameter along a longitudinal direction, wherein the first disk shaft and the second shaft are disposed between the first couple disk and the second coupling disk (Fig. 3), wherein the first and second disk shafts protrude from the first and second coupling disks respectively, protruding towards each other (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the frangible connection of Barnett et al. with the frangible connection of Brault et al., as both references are in the same field of endeavor, and a person of ordinary skill would appreciate that the frangible link of Barnett et al. and the frangible link of Brault et al. would be recognized as equivalents known for the same purpose (in this case breaking the connection between the input of the gas turbine engine, the low pressure shaft, and the outputs of either a fan or a tail electrical generator) and that frangible link as taught by Brault et al. would be suitable for the purpose of breaking the link between the low pressure shaft and the electrical generator as disclosed by Barnett et al.

Regarding claim 2, the combination of Barnett et al. and Brault et al. teach all of claim 1 as above, wherein the connection part includes a recessed groove (Brault et al., Fig. 4) that is recessed radially inward from an outer circumferential surface.

Regarding claim 3, the combination of Barnett et al. and Brault et al. teach all of claim 1 as above, wherein the connection part is disposed between the first disk shaft and the second disk shaft connecting the first disk shaft and the second disk shaft (Brault et al.; Fig. 3, Fig. 4).

Regarding claim 4, the combination of Barnett et al. and Brault et al. teach all of claim 3 as above, further comprising: a support part (Brault et al., 33) supporting the first disk part and the second disk part from a radially outward of the first disk part and the second disk part (Brault et al., Fig. 4).

Regarding claim 5, the combination of Barnett et al. and Brault et al. teach all of claim 4 as above, wherein the support part includes, a support body disposed on a radially outward of the first and second disk shafts (Brault et al.,  27A, 27B); a first support member (Brault et al., 27A) extending radially inward from an inner circumferential surface of the support body to support the first disk shaft (Brault et al., Fig. 4); and a second support member (Brault et al., 27B) extending radially inward from the inner circumferential surface of the support body and disposed on a rear side of the first support member to support the second disk shaft (Brault et al., Fig. 4).

Regarding claim 6, the combination of Barnett et al. and Brault et al. teach all of claim 5 as above, wherein the support part is interposed between the first support member and the first disk shaft, and between the second support member and the second disk shift, respectively, and further includes a backup bearing rotatably supporting the first disk shaft and the second disk shaft (Brault et al.; Fig. 2; 34, 36 show bearing supporting the shafts and structure).

Regarding claim 7, the combination of Barnett et al. and Brault et al. teach all of claim 1 as above, wherein the second disk part is rotatably installed with respect to the first disk part (Brault et al., Fig. 3).

Regarding claim 8, the combination of Barnett et al. and Brault et al. teach all of claim 1 as above, wherein the first disk part includes: a first disk base coupled to a rear side of the first disk shaft (Brault et al., Fig. 3); and a first disk wall extending rearward from a radially outer end of the first disk base (Brault et al., Fig. 3), wherein the second disk part includes; a second disk base coupled to a front side of the second disk shaft and disposed to face the first disk base (Brault et al., Fig. 3), and wherein the connection part (Brault et al., 30) is disposed to penetrate through the first disk base and the second disk base.

Regarding claim 9, the combination of Barnett et al. and Brault et al. teach all of claim 8 as above, wherein the first disk part includes a first disk protrusion protruding rearward from the first disk base (Brault et al., note the curvic / toothed connection between the two disks), wherein the second disk base includes a base groove into which the first disk protrusion is inserted into the front side (Brault et al., Fig. 3), and wherein the second disk part further includes a first backup bearing (Brault et al., 36) seated in the base groove and into which the first disk protrusion is inserted so that the first disk protrusion is rotatably supported (Brault et al., the coupling is rotatably supported).

Regarding claim 10, Barnett et al. and Brault et al. teach all of claim 8 as above, wherein the first disk part further includes a second backup bearing interposed between the first disk wall and the second disk base to rotatably support the second disk base (Brault et al.; Fig. 2, 24).

Regarding claim 11, Barnett et al. and Brault et al. teach all of claim 9 as above, wherein the first disk part further includes a first disk support protrusion (Brault et al., 21A) protruding rearward from the first disk base (Brault et al.; Fig. 3), wherein the first disk protrusion protrudes rearward from the first disk support protrusion and has a smaller diameter than the first disk support protrusion (Brault et al., Fig. 3).

Regarding claim 12, Barnett et al. and Brault et al. teach all of claim 11 as above, wherein the second disk part further includes a second disk support protrusion (Brault et al., 21B) protruding forward from the second disk base and disposed to face the first disk support protrusion, wherein the base groove is formed on a radially inward of the second disk support protrusion (Brault et al., Fig. 3).

Regarding claim 13, Barnett et al. and Brault et al. teach all of claim 8 as above, wherein the connection part includes a connection member (Brault et al., 30) formed to penetrate through the first and second disk bases in a front-rear direction and having a portion whose diameter decreases and then increases along a longitudinal direction (Brault et al., Fig. 4).

Regarding claim 14, Barnett et al. and Brault et al. teach all of claim 13 as above, wherein the connection part further includes a pair of nut members (Brault et a., 31) coupled to both ends of the connection member protruding forward from the first disk base and rearward from the second disk base (Brault et al., Fig. 4), respectively, and seated on a front surface of the first disk base and rear surface of the second disk base respectively.

Regarding claim 15, Barnett et al. and Brault et al. teach all of claim 12 as above, wherein the second disk support protrusion is in contact with the first disk support protrusion (Brault et al., Fig. 4).

Regarding claim 16, Barnett et al. and Brault et al. teach all of claim 14 as above, wherein the connection part further includes a pair of cover members (Brault et al., 58) covering the pair of nut members from an outside of the pair of nut members (Brault et al., Fig. 9).

Regarding claim 17, Barnett et al. and Brault et al. teach all of claim 13 as above, wherein the connection member includes a recessed groove recessed radially inward from and outer circumferential surface thereof (Brault et al.; 30, narrow part shown in Fig. 4), and the connection part further includes a pair of locking members (Brault et al., 31) coupled to the connection member between the first disk base and the second disk base and spaced apart from each other in the front-rear direction so that the recessed groove is disposed therebetween, wherein the pair of locking members are seated on a rear surface of the first disk base and a front surface of the second disk base, respectively (Brault et al., Fig .4).

Regarding claim 18, Barnett et al. and Brault et al. teach all of claim 12, wherein the connection part includes a connection member formed the penetrate through the first and second disk bases (Barnett et al.; 30, Fig. 4) in a front- rear direction and having a portion whose diameter decreases and then increases along a longitudinal direction (Barnett et al.; Fig. 4), and the connection member includes a recessed groove recessed radially inward from an outer circumferential surface thereof, wherein a distance between the first disk support protrusion and the second disk support protrusion is greater than a width of the recessed groove in the front-read direction (Barnett et al.; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745